DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 14 is a manufacture (wood obtainable by process) and depends upon process claim 7.  A patent may be obtained by a process OR a manufacture, but not both.  In other words, claim 14 cannot be a patent for different categories of inventions
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitations identified in the previous rejection fails to particularly point out and distinctly claim the subject matter which the inventor, regards as the invention because it is unclear from the specification or claims, the patentable metes and bounds, of the claimed invention such that a patent can be granted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunič (WO 2014/193312).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Kunič, because each of the claimed features are shown on the face of that reference.  
Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosen et al. (US 4,343,095).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Rosen, as teaching:
 process for preparing thermally modified solid wood (see title and abstract), wherein wood is dried to an average moisture content of less than 5% at an average wood temperature of less than 100°C (expressly disclosed at column 4 lines 45-52 wherein 215°F is less than 100°C), followed by an increase in wood temperature to above 140°C (expressly disclosed at column 2 line 55 through column 3 line 3, especially column 2 line  wherein 350°F is greater than 140°C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kunič.  Kunič discloses the claimed invention as rejected above, except for the recited characteristic parameters, bending strength measurements, load bearing suitability including standards, or type of wood.  It would have been an obvious matter of design choice to recite those features, since the teachings of Kunič, would perform the invention as claimed, regardless of those features and applicant has not claimed or specified the criticality of those features as being necessary for patentability. 
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen.  Rosen discloses the claimed invention as rejected above, except for the recited temperature or pressure parameters, cooling time, or product of wood by process.  It would have been an obvious matter of design choice to recite those features, since the teachings of Rosen, would perform the invention as claimed, regardless of those . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this application may teach one or more claim features, but are not relied upon in rejecting the claimed invention.  References A, N, O on the first page of References Cited are patent publications by the same inventive entity as the current inventive entity.  References B, C, D, E, F, G, H, I, J, K, L, M, P, Q, R, S, T, on page 1 of References Cited teach modified wood and process thereof.  References A, B, C, D, E, F, G, H, I, on page 2 of References Cited teach modified wood and process thereof.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007 and Kenneth Rinehart who can be reached at 571-272-4881.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Wednesday, February 10, 2021
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753